DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been fully considered but they are not persuasive.
As to claim 1, Applicant asserts that the combination of Kato in view of Omori fails to teach or disclose at least “wherein the coil conductor layer contains silver or copper as a main component and sulfur”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Kato in view of Omori since Kato teaches at least “wherein the coil conductor layer contains silver or copper as a main component” from the silver coil (15c) [0035], of Kato and the “the coil contains…sulfur” is taught by the sulfur internal electrode (112, 130) [0031], of Omori.  Further, it would have been obvious to modify the teaching of Kato to include the teaching of Omori, the motivation being that “the electrode continuity of the internal electrodes is improved” [0063].  (Omori: Figs. 1-2, machine translation, para [0063]).
Applicant asserts, that Omori “fails to disclose any main component for the internal electrodes other than nickel”, thus it would not be obvious to modify the nickel of Omori to replace with silver or copper as the main component.
Examiner respectfully disagrees.  Applicant has ignored that the primary reference Kato explicitly teaches (0035) the main component of the coil (15c) comprises 
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the combination of Kato in view of Omori sufficiently teaches the limitations recited in the claims.
Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) have been withdrawn subsequent Applicant’s amendment of 01/22/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., (hereinafter Kato), U.S. Patent Application Publication 2019/0043655 in view of Omori, Japanese Patent JP2016115448A.
Regarding Claim 1, Kato teaches, an inductor component (Fig. 2) comprising: 
an element body (2) including a plurality of insulating layers (12a-12f) laminated on one another; and 
a coil conductor layer winding (15c) on a main surface of one of the plurality (12c) of insulating layers, 
wherein the coil conductor layer (15c) contains silver (“Ag or Pd” [0035]) or copper as a main component…  (Kato: Figs. 1-7, para. [0018], [0025], [0033], [0035]).
Kato does not explicitly teach, wherein the coil conductor layer contains sulfur.
However, Omori teaches, wherein the coil conductor layer (12, 13) contains sulfur (“the internal electrodes 12 and 13 are Ni powder coated with sulfur” [0031]).  (Omori: Figs. 1-2, machine translation, para [0031], [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil conductor layers of Kato to include sulfur as in Omori, the motivation being that “the electrode continuity of the internal electrodes is improved.” [0063].  (Omori: Figs. 1-2, machine translation, para [0063]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, the combination of Kato in view of Omori further teaches, wherein the coil conductor layer (Omori: 12, 13) contains sulfur in an amount of not greater than about 1 mol%, (“the sulfur contained in the Ni powder is 0.05 wt% or more (Omori: Figs. 1-2, machine translation, para [0031], [0035], [0063]).
Regarding Claim 3, the combination of Kato in view of Omori further teaches, further comprising: 
an outer electrode (Kato: 31, 32) electrically connected to the coil conductor layer and exposed from the element body, 
wherein the outer electrode is not exposed from at least one of surfaces (Kato: 2e, 2f) of the element body located at opposite ends in a lamination direction of the plurality of insulating layers.  (Kato: Fig. 1, para. [0019], [0027]).
Regarding Claim 4, the combination of Kato in view of Omori further teaches, further comprising: 
another coil conductor layer (Kato: 15f) winding on a main surface of another of the plurality (Kato: 12f) of insulating layers, 
wherein the coil conductor layers are electrically connected in series and form a helical coil (Kato: 15c-15f) extending in the lamination direction of the plurality of insulating layers.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 5, the combination of Kato in view of Omori further teaches, wherein the number of turns of the coil conductor layer on the main surface is less than one.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 6, the combination of Kato in view of Omori further teaches, wherein 

the external conductor layer (Kato: 13, 31, 32) is exposed only from surfaces of the element body located at ends in a direction perpendicular to the lamination direction.  (Kato: Figs. 1-2, para. [0019], [0026], [0027]).
Regarding Claim 7, the combination of Kato in view of Omori further teaches, wherein 
the element body (Kato: 2) has a substantially cuboidal shape, and 
the external conductor layer (Kato: 13, 31, 32) is exposed only from two of the surfaces of the element body located at ends in the direction perpendicular to the lamination direction.  (Kato: Figs. 1-2, para. [0019], [0026], [0027]).
Regarding Claim 8, the combination of Kato in view of Omori further teaches, further comprising: 
an outer electrode (Kato: 31, 32) electrically connected to the coil conductor layer and exposed from the element body, 
wherein the outer electrode is not exposed from at least one of surfaces (Kato: 2e, 2f) of the element body located at opposite ends in a lamination direction of the plurality of insulating layers.  (Kato: Fig. 1, para. [0019], [0027]).
Regarding Claim 9, the combination of Kato in view of Omori further teaches, further comprising: 
another coil conductor layer (Kato: 15f) winding on a main surface of another of the plurality (Kato: 12f) of insulating layers, 
(Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 10, the combination of Kato in view of Omori further teaches, further comprising: 
another coil conductor layer (Kato: 15f) winding on a main surface of another of the plurality (Kato: 12f) of insulating layers, 
wherein the coil conductor layers are electrically connected in series and form a helical coil (Kato: 15c-15f) extending in the lamination direction of the plurality of insulating layers.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 11, the combination of Kato in view of Omori further teaches, further comprising: 
another coil conductor layer (Kato: 15f) winding on a main surface of another of the plurality (Kato: 12f) of insulating layers, 
wherein the coil conductor layers are electrically connected in series and form a helical coil (Kato: 15c-15f) extending in the lamination direction of the plurality of insulating layers.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 12, the combination of Kato in view of Omori further teaches, wherein the number of turns of the coil conductor layer on the main surface is less than one.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 13, the combination of Kato in view of Omori further teaches, wherein the number of turns of the coil conductor layer on the main surface is less than one.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 14, the combination of Kato in view of Omori further teaches, wherein the number of turns of the coil conductor layer on the main surface is less than one.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 15, the combination of Kato in view of Omori further teaches, wherein the number of turns of the coil conductor layer on the main surface is less than one.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 16, the combination of Kato in view of Omori further teaches, wherein the number of turns of the coil conductor layer on the main surface is less than one.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 17, the combination of Kato in view of Omori further teaches, wherein the number of turns of the coil conductor layer on the main surface is less than one.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 18, the combination of Kato in view of Omori further teaches, wherein the number of turns of the coil conductor layer on the main surface is less than one.  (Kato: Fig. 2, para. [0025], [0033]).
Regarding Claim 19, the combination of Kato in view of Omori further teaches, wherein 
the outer electrode (Kato: 31, 32) includes an external conductor layer (Kato: 13, 31, 32) embedded in the element body, and 
the external conductor layer (Kato: 13, 31, 32) is exposed only from surfaces of the element body located at ends in a direction perpendicular to the lamination direction.  (Kato: Figs. 1-2, para. [0019], [0026], [0027]).
Regarding Claim 20, the combination of Kato in view of Omori further teaches, wherein 
the element body (Kato: 2) has a substantially cuboidal shape, and 
the external conductor layer (Kato: 13, 31, 32) is exposed only from two of the surfaces of the element body located at ends in the direction perpendicular to the lamination direction.  (Kato: Figs. 1-2, para. [0019], [0026], [0027]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
3/24/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837